        Case 1:20-cv-00534-AWI-SAB Document 69 Filed 02/18/21 Page 1 of 2



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JOSHUA JASON DALKE,                                )   Case No.: 1:20-cv-00534-AWI-SAB (PC)
                                                        )
12                  Plaintiff,                          )
                                                        )   ORDER DENYING PLAINTIFF’S MOTION
13          v.                                              FOR ACCESS TO WITNESS INFORMATION
                                                        )
14                                                      )   (ECF No. 68)
     KING CLARK, et al.,
                                                        )
15                                                      )
                    Defendants.                         )
16                                                      )

17          Plaintiff Joshua Jason Dalke is proceeding pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s motion for access to witness information, filed

20   February 17, 2021.

21          California Code of Regulations title 15, § 3139 governs correspondence between inmates,

22   parolees, and probationers. It provides in part:

23          (a) Inmates shall obtain written authorization from the Warden/ Regional Parole Administrator
                or their designee/assigned probation officer, person in charge of the County Jail and/or
24              other State Correctional Systems, at a level not less than Correctional Captain/Facility
                Captain or Parole Agent III, to correspond with any of the following:
25
26          (1) Inmates under the jurisdiction of any county, state or federal, juvenile or adult correctional
                agency.
27
            (2) Persons committed to any county, state or federal program as a civil addict.
28

                                                            1
        Case 1:20-cv-00534-AWI-SAB Document 69 Filed 02/18/21 Page 2 of 2



1             (3) Persons on parole or civil addict outpatient status under the jurisdiction of any county, state
                  or federal, juvenile or adult correctional agency.
2
              (4) Persons on probation.
3
4    Cal. Code of Regs. tit. 15, § 3139.

5             As an initial matter, Plaintiff fails to identify why he needs communication with certain inmate

6    witnesses is necessary at this time, as the case is not set for trial and discovery just opened. In

7    addition, Plaintiff has not indicated whether he has availed himself, or attempted to avail himself, of

8    the process provided by the California Code of Regulations to obtain approval to correspond with his

9    potential third-party inmate witness. See Cal. Code of Regs. tit. 15, § 3139(b) (“Inmates may initiate

10   requests to correspond with the above by contacting their Correctional Counselor I (CCI).”) However,

11   even if Plaintiff has adequately pursued the prison administrative procedures for authorization to

12   communicate with inmates at other prisons he has not shown this court that any such communications

13   are necessary to prosecute this action. See Puckett v. Bailey, No. 1:10–cv–2145 LJO GBC (PC), 2012

14   WL 1196488, at *2 (E.D.Cal. Apr. 10, 2012) (denying plaintiff's motion to correspond with inmate

15   witnesses because he failed to show the prospective witnesses had relevant knowledge); Tilei v. Wan,

16   No. 1:06–cv–0776 OWW GSA, 2011 WL 121552, at *7 (E.D.Cal. Jan.13, 2011) (same). Moreover,

17   Plaintiff is advised cautioned that this Court does not have jurisdiction in this action over anyone other

18   than plaintiff and defendants. See Zenith Radio Corp. v. Hazeltine Research, Inc., 395 U.S. 100, 112

19   (1969). Accordingly, Plaintiff’s motion for a court order to access witness information is denied.

20
21   IT IS SO ORDERED.

22   Dated:     February 18, 2021
23                                                       UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28

                                                           2
